Citation Nr: 1020371	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  07-01 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether the Veteran's income was excessive for the receipt of 
special monthly pension based on the need for regular aid and 
attendance, prior to January 1, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

L. R.



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from February 1942 to 
November 1945.  The appellant is his daughter.

By letter dated January 2006, the Regional Office (RO) 
informed the appellant that the Veteran's claim for special 
monthly pension, to include aid and attendance, had been 
granted.  She was advised that payments commenced effective 
January 1, 2006.  The appellant disagreed with the effective 
date of the award, and perfected a timely appeal to the Board 
of Veterans' Appeals (Board).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's countable annual income was excessive for the 
receipt of special monthly pension based on aid and 
attendance, prior to January 1, 2006.


CONCLUSION OF LAW

The Veteran's countable income was excessive for receipt of 
special monthly pension based on aid and attendance, prior to 
January 1, 2006.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. 
§§ 3.23, 3.271, 3.273 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2009)) includes enhanced duties to 
notify and assist claimants for Court benefits.  Regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  As 
will be explained below, the claim lacks legal merit.  As the 
law is dispositive of the matter on appeal, the duties to 
notify and assist imposed by the VCAA are not applicable.  
See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

In any event, the Board notes that, in the December 2006 
statement of the case, the RO explained how to establish 
entitlement to nonservice-connected disability pension 
benefits, including how income and expenses were considered, 
as well as what information and evidence must be submitted by 
the Veteran, and what information and evidence would be 
obtained by VA, and afforded opportunity for the Veteran to 
provide information and evidence pertinent to the claim.  The 
Board finds that these actions are sufficient to satisfy any 
duties to notify and assist owed the appellant.  Thus, even 
if the Board were to presume, for the sake of argument, that 
there is some deficiency insofar as preliminary VA notice and 
development, such would be inconsequential and, therefore, at 
most harmless error.  See Shinseki v. Sanders, 129 S. Court. 
1696 (2009) (holding that a party alleging defective notice 
has the burden of showing how the defective notice was 
harmful).



Analysis 

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice- 
connected) pension is a benefit payable by VA to a veteran of 
a period of war who is permanently and totally disabled from 
nonservice-connected disability not the result of the 
veteran's willful misconduct.

A veteran who meets the wartime service requirements will be 
paid the maximum rate of pension, reduced by the amount of 
his countable income.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.23, 
3.273.

Payments of any kind from any source shall be counted as 
income during the 12- month annualization period in which 
received, unless specifically excluded.  38 C.F.R. 
§ 3.271(a).

For the purpose of determining initial entitlement, the 
monthly rate of pension shall be computed by reducing the 
applicable maximum annual pension rate (MAPR) by the 
countable income on the effective date of entitlement and 
dividing the remainder by 12.  38 C.F.R. § 3.273(a).  

Basic entitlement to such pension exists if, among other 
things, the appellant's income is not in excess of the MAPR 
specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a), (b); 
38 C.F.R. § 3.3(a)(3).  The MAPR is published in Appendix B 
of VA Manual M21-1 (M21-1) and is to be given the same force 
and effect as published in VA regulations.  38 C.F.R. § 3.21.

Effective December 1, 2004, the MAPR for a veteran entitled 
to aid and attendance with one dependent was $20, 099, and 
with no dependents was $16,955.  Effective December 1, 2005, 
the MAPR for a veteran was $17,651.  See 38 C.F.R. § 
3.23(a)(5); M21-1, Part I, Appendix B.  

Medical expenses in excess of five percent of the MAPR, which 
have been paid, may be excluded from an individual's income 
for the same 12-month annualization period to the extent they 
were paid. 38 C.F.R. § 3.272(g)(1)(iii).  

The Veteran submitted a claim for pension benefits in 
December 2004.  He reported monthly Social Security benefits 
of $1333 for himself and $576 for his wife, as well as his 
retirement benefits of $726 per month.

By letter dated January 2005, the Veteran was informed that 
his claim was denied because his income exceeded the maximum 
amount allowed by law.  He was also advised he could submit 
information concerning his unreimbursed medical expenses for 
the period from December 1, 2003, through December 31, 2004.  

Information pertaining to the Veteran's unreimbursed medical 
expenses for 2004 was submitted.  This reflected unreimbursed 
medical expenses of $9,248.  In addition, the Veteran 
reported in-home care expenses of $35,000, paid to his 
daughter.

By rating decision dated October 2005, the RO determined the 
Veteran was entitled to special monthly pension based on the 
need for aid and attendance, effective December 30, 2004.

The Veteran's spouse died in September 2005.

A field examination report dated in January 2006 is of 
record.  This reflects that the $35,000 listed for care 
giving expenses were not paid to the Veteran's 
daughter/caregiver.  It was indicated the Veteran had care 
giving expenses of $1300 per month, and this amount was being 
paid to the Veteran's daughter.  

By award letter dated January 2006, the RO notified the 
appellant of the Veteran's award of special monthly pension 
based on aid and attendance.  Effective January 1, 2006, the 
monthly rate was $1,470.  The letter stated that this did not 
include the reported amount of $35,000 for care giving that 
had been listed on a previous report.  

The appellant was appointed as the legal custodian of the 
Veteran in January 2006.

The appellant seeks an earlier effective date for the award 
of special monthly pension based on the need for aid and 
attendance.  During the hearing before the undersigned, the 
appellant's daughter testified that she had quit her job in 
2000 to provide care for the Veteran and his spouse.  In 
essence, the appellant seeks to have the VA include the 
amount of $35,000 in the Veteran's unreimbursed medical 
expenses for purposes of determining his countable annual 
income.  

The fact remains, however, that it was acknowledged during 
the field examination that the Veteran's daughter had not 
actually received that amount in 2005.  There is, therefore, 
no basis on which it may be considered.  

The Board notes that the Veteran's income consisted of Social 
Security benefits for himself and his spouse, as well as his 
retirement benefits.  These were in excess of $30,000 from 
December 2004.  When the unreimbursed medical expenses of 
$9,248 are considered, his income still exceeded the maximum 
allowable by law.  

In sum, the Board notes the Veteran's income remained 
excessive for the receipt of special monthly pension, 
including aid and attendance, prior to January 1, 2006.  The 
Board notes the appellant has been provided ample opportunity 
to submit unreimbursed medical expenses for 2005, but has 
failed to do so. 



ORDER

Since the Veteran's income was excessive for the receipt of 
special monthly pension based on aid and attendance prior to 
January 1, 2006, the appeal is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


